
	
		II
		112th CONGRESS
		1st Session
		S. 1787
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2011
			Mr. Harkin (for himself,
			 Mr. Sanders, and
			 Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  tax on certain trading transactions.
	
	
		1.Short titleThis Act may be cited as the
			 Wall Street Trading and Speculators
			 Tax Act.
		2.Transaction
			 tax
			(a)In
			 generalChapter 36 of the Internal Revenue Code of 1986 is
			 amended by inserting after subchapter B the following new subchapter:
				
					CTax on Trading
				Transactions
						
							Sec. 4475. Tax on trading transactions.
						
						4475.Tax on trading
				transactions
							(a)Imposition of
				taxThere is hereby imposed a
				tax on each covered transaction with respect to any security.
							(b)Rate of
				taxThe tax imposed under
				subsection (a) with respect to any covered transaction shall be 0.03 percent of
				the specified base amount with respect to such covered transaction.
							(c)Specified base
				amountFor purposes of this section, the term specified
				base amount means—
								(1)except as provided
				in paragraph (2), the fair market value of the security (determined as of the
				time of the covered transaction), and
								(2)in the case of any
				payment described in subsection (h), the amount of such payment.
								(d)Covered
				transactionFor purposes of this section, the term covered
				transaction means—
								(1)except as provided
				in paragraph (2), any purchase if—
									(A)such purchase
				occurs or is cleared on a facility located in the United States, or
									(B)the purchaser or
				seller is a United States person, and
									(2)any transaction
				with respect to a security described in subparagraph (D), (E), or (F) of
				subsection (e)(1), if—
									(A)such security is
				traded or cleared on a facility located in the United States, or
									(B)any party with
				rights under such security is a United States person.
									(e)Security and
				other definitionsFor purposes of this section—
								(1)In
				generalThe term security means—
									(A)any share of stock
				in a corporation,
									(B)any partnership or
				beneficial ownership interest in a partnership or trust,
									(C)any note, bond,
				debenture, or other evidence of indebtedness,
									(D)any evidence of an
				interest in, or a derivative financial instrument with respect to, any security
				or securities described in subparagraph (A), (B), or (C),
									(E)any derivative
				financial instrument with respect to any currency or commodity, and
									(F)any other
				derivative financial instrument any payment with respect to which is calculated
				by reference to any specified index.
									(2)Derivative
				financial instrumentThe term derivative financial
				instrument includes any option, forward contract, futures contract,
				notional principal contract, or any similar financial instrument.
								(3)Specified
				indexThe term specified index means any 1 or more
				of any combination of—
									(A)a fixed rate,
				price, or amount, or
									(B)a variable rate,
				price, or amount,  
									which is
				based on any current objectively determinable information which is not within
				the control of any of the parties to the contract or instrument and is not
				unique to any of the parties’ circumstances.(4)Treatment of
				exchanges
									(A)In
				generalAn exchange shall be
				treated as the sale of the property transferred and a purchase of the property
				received by each party to the exchange.
									(B)Certain deemed
				exchangesIn the case of a distribution treated as an exchange
				for stock under section 302 or 331, the corporation making such distribution
				shall be treated as having purchased such stock for purposes of this
				section.
									(f)Exceptions
								(1)Exception for
				initial issuesNo tax shall
				be imposed under subsection (a) on any covered transaction with respect to the
				initial issuance of any security described in subparagraph (A), (B), or (C) of
				subsection (e)(1).
								(2)Exception for
				certain traded short-term indebtednessA note, bond, debenture,
				or other evidence of indebtedness which—
									(A)is traded on a
				trading facility located in the United States, and
									(B)has a fixed
				maturity of not more than 100 days,
									shall not
				be treated as described in subsection (e)(1)(C).(3)Exception for
				securities lending arrangementsNo tax shall be imposed under
				subsection (a) on any covered transaction with respect to which gain or loss is
				not recognized by reason of section 1058.
								(g)By whom
				paid
								(1)In
				generalThe tax imposed by
				this section shall be paid by—
									(A)in the case of a
				transaction which occurs or is cleared on a facility located in the United
				States, such facility, and
									(B)in the case of a
				purchase not described in subparagraph (A) which is executed by a broker (as
				defined in section 6045(c)(1)) which is a United States person, such
				broker.
									(2)Special rules
				for direct, etc., transactionsIn the case of any transaction to
				which paragraph (1) does not apply, the tax imposed by this section shall be
				paid by—
									(A)in the case of a
				transaction described in subsection (d)(1)—
										(i)the purchaser if
				the purchaser is a United States person, and
										(ii)the seller if the
				purchaser is not a United States person, and
										(B)in the case of a
				transaction described in subsection (d)(2)—
										(i)the payor if the
				payor is a United States person, and
										(ii)the payee if the
				payor is not a United States person.
										(h)Certain payments
				treated as separate transactionsExcept as otherwise provided by the
				Secretary, any payment with respect to a security described in subparagraph
				(D), (E), or (F) of subsection (e)(1) shall be treated as a separate
				transaction for purposes of this section, including—
								(1)any net initial
				payment, net final or terminating payment, or net periodical payment with
				respect to a notional principal contract (or similar financial
				instrument),
								(2)any payment with
				respect to any forward contract (or similar financial instrument), and
								(3)any premium paid
				with respect to any option (or similar financial instrument).
								(i)AdministrationThe
				Secretary shall carry out this section in consultation with the Securities and
				Exchange Commission and the Commodity Futures Trading Commission.
							(j)Guidance;
				regulationsThe Secretary shall—
								(1)provide guidance
				regarding such information reporting concerning covered transactions as the
				Secretary deems appropriate, and
								(2)prescribe such
				regulations as are necessary or appropriate to prevent avoidance of the
				purposes of this section, including the use of non-United States persons in
				such
				transactions.
								.
			(b)Clerical
			 amendmentThe table of subchapters for chapter 36 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to
			 subchapter B the following new item:
				
					
						Subchapter C. Tax on trading
				transactions.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 transactions after December 31, 2012.
			
